          Case 8:16-cv-03697-PJM Document 94 Filed 02/14/20 Page 1 of 8



                          IN '
                             1-1:111'U NITF-D STATES DISTRICT (-'Ot)11'1-
                              FO R THK DlS'I'RIf2T fllëNAA RYLAN'1)

                                                                                                                 h..%.
                                                                                                                     s.
                                                                                                                      (. 1k)x
                                                                                                                 C b 4.
                                                                                                                 %
                                                                                                                     .. . &kv
                                                                                                                         wk l
                                                                                                                            E
J()N''AT IIA N '1-.A IwS-FO N
                            ',                        th
                                                      +

                1:1:1.
                     1
                     -ntiff1/p?'
                               -()-
                                  st?,                #
                           .
                                                      *
                                                      +              (?.i'
                                                                         vilN o.1115
                                                                                   .1.16-3697
                                                      #
O 1tlO N PORTFOLIO                                    +
S'
 .
 I?R'
   v V'It-
         eFS
           .
           z
           ' ,*
              .
              1'
               .JIaf-
                    ..
                     ',ett?/.y
                             ;                        *


                Defendants-


                                         .1FaN
                                         N   'lf)R A.
                                                    N I)(J5'
                                                          ,1 ()P1N 1f)N'

        1>r(.
            t-s.
               t?I'la
                    .intif.l.
                            '.Ionathan zNlston ï
                                               na
                                                .s sued (lrion Iàortfolio Scl-victts,1'
                                                                                      .-1.-(-
                                                                                            7.('
                                                                                              .û:()f
                                                                                                   .
                                                                                                   -
                                                                                                   itJn''4
                                                                                                       . ) and


'I'
  rident A.ssct '
                .
                Nlanagel-
                        nent, jwj.(a
                                   . (.k:'
                                         -
                                         jn1.1
                                             vg.
                                             . entt
                                                  '
                                                  *) t'
                                                      11el.ei
                                                      .    .'naf'
                                                                *
                                                                tel., tv
                                                                       .c'I1etttiveh'' kkllefc-ndants'')
                                                               '
                                                                                     *
comlection with a debt he purpot
                               ledly owed                      krel.l
                                                               '    '*           *y
                                                                     zon Conlnlunl
                                                                                 t.. ons t'4k'
                                                                                   atl       j
                                                                                             'zq
                                                                                               ?
                                                                                               b
                                                                                               erl
                                                                                                 .
                                                                                                 *zon'
                                                                                                     t>)
                                                                                                       .-('
                                                                                                          %
                                                                                                          olx

u'
 nreturned telcvision equipnAent and assottiated fees--
                                                      ''
                                                       &lston clail-
                                                                   ns that Clrion5vvzho 1
                                                                                        .1c sas
                                                                                              .s
                                                                                               's

tnurcha
      .sed thedebtt'-
                    rom Verizon-and Trident.who he savssoufzhtto collectthedebton bel'a-
                                                                                       i'
                                                                                        1'(7'
                                                                                            1-

t'-ln-on attennpted to cellectthe %.
                                   R1.,391 debtin violation t'
                                                             tfthe 17ai1-17ebtt-
                                                                               ma
                                                                                .
                                                                                f.
                                                                                 l.
                                                                                  ll
                                                                                   xection P.racticesJ'
                                                                                                      -
                                                                                                      kct



the process-

        0  1 JuIAe l1.,2019
        * 1.              .,the Courtgra
                                       .nted Ilefendants''
                                                         .
                                                         >'lotion to Ilisnliss ahlt
                                                                                  'l N
                                                                                     'z
                                                                                      fotion fbr

Sanctionsand directed thttnlto filea nlorekletailed Nz
                                                     lotion forIzeesand C.ostsNvithin 14 days-1.
                                                                                               7,C.
                                                                                                  .
                                                                                                  17

N
''
 b.8()-rlefendantsflled a .
                          N.
                           lotion û.lrAttorneys'F'eesand C.
                                                          'f7stson June 18,2()1t
                                                                               .
                                                                               )5I)
                                                                                  .
                                                                                  '(-
                                                                                    .t17N,
                                                                                         'o.82,

P1
 1ai.
    ntiff
        .f11ed k
               't1
                 xatervsponsein (lpptnsitit7n on A ugust5!
                                                         ,20l9oF-vt'.
                                                                    5.
                                                                     I-
                                                                      '
                                                                      .
                                                                      ''
                                                                       N
                                                                       <o.8.S
                                                                       .    ..>a)
                                                                               ..1d Ilcfendants.
                                                                                               t-
                                                                                                ilecl



fnotions:h.lotitàn.to 1telief frorn -
                                    1udgrnent$ 1-
                                                S-(-
                                                   .
                                                   -r'
                                                     q
                                                     -NJ'b 885'
                                                              !l
                                                               .btion for )'.eave to F1lt>a Stlrrepl.-
                                                                                                     k
                                                                                                     .'t
                                                                                                       o
          Case 8:16-cv-03697-PJM Document 94 Filed 02/14/20 Page 2 of 8



l.
 '
 lefkrldantseIkeply,ECF N'o.89,and a N'
                                      lotion tbrthe Coul'tto OrderDefeodants'R'
                                                                              Ioticm 1br

J
't
 .ttorney Fektsto Have The Same Eflkxcttmder FederalRule of'A.ppellate Procedure 4(.a)(4)asa     .




Tiluely Nlotion Under Rule 59e 1è1C.17 No.90. Inefendants l'
                                                           iled a consolidated response in

Opposition on (lctober 15, 2019, Iï(-'F No. 9
                                            .1, an.
                                                  d Plaintiff t-
                                                               iled a consolidated Reply (.11

N
'over.
     nber 4,2()19
                .,ECl7'
                      No-9
                         .3-Defendants f-
                                        iled a supplelnentto theil-Nz
                                                                    lotion tbr -
                                                                               sktttll-nel's'



       'I'he Courtw'illGRA NT IN PAR'
                                    I'A ND D ENY IN PART Defendants' M otitln fbr

A ttorneys' Fees and Costs, DEN
                              'Y Plaintiff''s M
                                              ' otion for Leave to File a Sun-eply,DENY'

Plaintifffs5
           .,
            lotion fbrRelieffrom Judgnlent,and DENY Plaintiff sszlotitm lbrtheCourtte Order

Defendants'M otion tbrAttorney l7eesto l'laveThe Salne l'
                                                        t'llkctunderl7ederalR.uleof'Appellate

Procedure4(a)(4)asaTinlelyNf
                          . otionUnderRule5t
                                           .
                                           ).
                                         FA CT UA L IIA 6-*
                                                          .K fIRIIUN
                                                                   .'D

       'I-he Coul'
                 thas recited the titcts ol-this case in multiple prior s'
                                                                         lel-
                                                                            ntuundum Opinions,

including its mostrecentN
                        'lem orandum Opinion granting Detkndants,'
                                                                 lt'
                                                                   lotion t()DismisseECF

No.80.Essentia.11y,Plaintiffalleges thatDefendantsviolated the 17airDebtCollection Practices

                                                                '
                                                                U .S.C . 1681, and depanled hinn by'

atternpting tocollect$1,391l-
                            roln him .

       Thetortured proceduralMstoryofthiscase islaid outin theatbyelnentiotled Nzlenlol-andum

Opinion,EC.F N
             'o.80.()fparticular relevanee,Plaintif-
                                                   foriginally filed a C'oluplaintin tlle Cireuit

CourtforPrince G eorge's C-ounty,ECF N''o.2.which Defèndantsrennoved to this(-
                                                                             ïourtin a tim ely

tbshion. Iiôf-!C'N o. 1.'I-he Courtthen granted Defendants'N
                                                           'zfotion to dislniss two Counts ()f the

Cpomplaint,butdid so withoutprejudice,granting Plaintiffleaveto f'
                                                                 ile an amended complaint.
IE
 .I(.
    '.F N't)-15.ln this Opinion,the Courtnoted the nurnberof lasvsuits '
                                                                       l5led by Plaintif-
                                                                                        l'
                                                                                         -'s tt
                                                                                              -tfui1)-
             Case 8:16-cv-03697-PJM Document 94 Filed 02/14/20 Page 3 of 8



theAlstons,and tookjudicialnoticeofPlaintitf sbrother'l'
                                                       holnasAlston'sLinkedln profile.IdL
As has bettn recotlnted in lnultiple opinions irlthis case and others,Tholuas Alston is a nf-
                                                                                            ln-

attonney A&'hllhasbeenboth aplaintiffin fnany ()fthese fairdebtcollecticm law'
                                                                             suitsaswellasthe

defàctodratterofseveralofthenn.TholnasAlstonadvertiseslegalserviceson Linkedln,including

hisclaim ofworkondebtcollectioncases,despitenotbeinganattorneybarredinanyjurisdidion.
Assuch,theC'>
            ,ourtdirectedPlaintiffto t'
                                      ilean affidavitinorderto deten-
                                                                    nine'
                                                                        whetherthecasewas



          On Nlarch 20,2017,PlaintifTt'
                                      iled an affidavitstating,amcmg tltherthingsethathe talks

ingenerallt:to f
               w1).
                  islfafnily including TholnasAlston aboutthe lau'and in panicula1-the fbderal
stattltessuch asthe ll
                     'airCreditRepolling Ad 1'tbl7Clt.
                                                     A''1
                                                        -and FederalDebtCollection Praotices
4ct,''butthatthey do nottalkabou'
                                Lthhe specifksofa particularcase,''and thatheprilnari1),uses

PAf.
   -1-
     .
     '
     -
     *11.andtheN'ationalConsulnerLa'
                                   w C'enterto assisthiln in drafting hispleading.s.171.Af-
                                                                                          f.$

'15,Il
     .'
      -CI
        7N'o.17$$
               2k16.-17,19.I-le also aflinned thathe hasnetkept;ka naentalrecord ofwhether

tlAelreceived any particularadviee,doculuentsorpleatlingsfrom '
                                                              l-honèasAlston orikny otller
                                                              -
person orsourceotherthan PA (.
                             'ER ortlleN'ationalf--onsumer1.-aw-C.enter-''Ii.
                                            .                               1 *,ë'20.

          11'
            1addition to tiling hisaffidavit,Plaintiff.liled an ztrnended Complaint,Avhich closely

pat-alleled the Original Complaint. ECF N o. 19. On A pril                                      2018, the Coul4 issued a

à'
 zlem orandum Opinitln arld Ordergranting 1Jefendants'Partials'
                                                              ltàtion fbrSumm ary Judgmenl,

thereby disnxissing Counts 111 and IV and lim iting his possible recoNrery on Counts 1 and 11,and

denyingPlaintiffsC,ross-àlotion lbrPartialSulnumary .1udgm ent.IS
                                                                ..
                                                                 'CF N ()s.51,.
                                                                              52.Subsequently,



1The C'   .
          ou!% ajso notesthatPlalntil-  'f-isorhasbeen a Ptaintiffi'    n n-tultipleothttrlaw suits,includ.ing - 4/.
                                                                                                                   $Jï?/'
                                                                                                                        ?v.Trttiiult
 l.
zzs'se'
    . /slat' lagenlent.1-1-(.'
                             ..etf?/.,18-:v-575 PJXf ' ,h.$.
                                                           'l)ieh
                                                                . stetl).
                                                                        s 9.o!n the same settàfevents,Alston A.     '.Frt?/' ?Ju.'()?-/#
S.I'.
    îfcz?k.
          yInc.,12-cv-l8l5J1'   2SI,zz
                                     1/.
                                       j
                                       -/t)??v..
                                               1,
                                                /.
                                                 //?.1nL.
                                                        '.,t2-cv.  -3294 DK(?.,X/dff  pa v.LIniled ('
                                                                                                    .t)//f
                                                                                                         ?k-
                                                                                                         . .
                                                                                                           /,
                                                                                                            %)/'
                                                                                                               2.
                                                                                                                nut-k:
                                                                                                                     ftlti..
                                                                                                                           //'2c.,13-
k
-;v-:913 l7KC.-.k'l
                  .
                  sto-
                     t
                     l'p.Equ.ija
                               '.
                                &'Jt.q.formaîions'  f
                                                    r/-p?
                                                    .   kt?J,LLC etJIJ.,i3-cv-2.
                                                                               3$)0 DKC,-zf/-
                                                                                            &Jt)/7v.Ièansunion.1-/-(?ett?/.,
l-5
  .-c:,
      --3()99'I-DC aud-.1.Islon$h.?-
                                   t#Nf/t 'zrlqj'
                                                lLwm
                                                   s'
                                                    nal'illnSf?/-
                                                                '
                                                                vz
                                                                 dt
                                                                  :?
                                                                   c,
                                                                    $7
                                                                     ,J.IC.
                                                                          'l5-cv-3393DKC' ..
            Case 8:16-cv-03697-PJM Document 94 Filed 02/14/20 Page 4 of 8



the lnartiesagreed tt)lzOld a Pre-TrialConference 117Ctàurtc)n zzkugust30e2018,F.C.1-
                                                                                    '
                                                                                    7N''(7..
                                                                                           55-v$.hicl
                                                                                                    1

w as Iaterpostptàned untilSepternber20-2018.1'
                                             ?
                                             .
                                             ,C.
                                             ' 'F N o.57.làlaintiffthow ever,did notparticipate

in the preparation ofthe Pre--l-rialOrder t'
                                           iled by Defkndants,asrequired by the l-ocalItules o1'

Court,seeking instead leaveto postponethe Pre-qlkialConfkrence,ECF N
                                                                   'o.60,svhich the ('
                                                                                     .'
                                                                                      ztlu'
                                                                                          t4

(.
 ).
  Clll
     *ew
       uj,'
          .
          j.
           $v
            '((
              .
              '
              .'
               j-
                A'(
                  N
                  ..().(y
                        -j
                         g.

         ()1)Septem ber20,2()18,Plaintifffailed tt'
                                                  lattend the Pre-'
                                                                  l-rialCtlntbrence,btttinstead kad

hzisnon-attonney brother,'
                         Thon'
                             ms Alston,appea.1-f
                                               -
                                               '
                                               m his behalltPze-'l-
                                                                  rialConference '
                                                                                 lkanscript

(:QP-1-C Tr.'')2:7-12,ECFN'o.74.DespiteThemasAlston'snon-attorney status-theC-our1asked
ifhe would answerquestionsunderoathewhich he refused to do.ld.at3:l5-21.'I-hom asAlston

did5hour
       ever,answertbe (--
                        'ourt's questions tm swvorn.1d.at4:6-28:8.'
                                                                  l'he f-lourtthen tluttstionecl

'l'
  hom asz
        '.
         tlston extensively'aboutthe claim son his Linkedln page.1d.at16:22-17:4.The f.
                                                                                      'ou14

also aslted 'I'holnasA lston ifhehad assisted Plaintiffin any v'ay in prepzaring an).
                                                                                    'tlfthe pleadings

ln the presentcase.Id.at26:11-.17.ThonnasA lston respondetlthathe 'tmay havtthad a hand''in
X

preparing theplea.dings,saying he i:nonnally ...Nvillgive sonaebotly a tenlplate t'
                                                                                  fordrafting
pleadingsl.
          ''Id at26:18-lt
            .           .).ThomaszNlsten also clailned thathe had discussed thisand other
cases w'
       ith fàm ily rnem bers.1d. at 26:23-27:8. l'Ioxvever,w hen defense counsel pointeclout to

-l-hom asAlston thatPlaintit-
                            f athisdeposition in 2017,testified thathe had notspoken aboutthe

faets of his case '
                  with '
                       l-honlasAlston,and thatThomaswztlston had notprovided hinl with any

pleading telnplates or form s, 'Fhom as A lston responcled that Plaintiff m ay in tè,c'
                                                                                      thave used a

tem plate to prepare hispleadingsin :
                                    4priorcase.161.at27:14
                                                         '-28:8.'l'hom as A lston theu stated he

w as unsure if Plaintif'
                       f had used a ternplate to prepare the pleadings f()r the presentcase-16L at

28:6...8.
          Case 8:16-cv-03697-PJM Document 94 Filed 02/14/20 Page 5 of 8



       Based in parton Plaintiff's tl
                                    'tilureto assistin prepalution ofthe Pre-'
                                                                             rrialOrderand his

failureto appearatthePre-l-rialConftarerlce,Defkndantson Septem ber26,2018 l'
                                                                            iled aAzfoticm to

Disrniss1-.
          JnderI'
                -ederalRultttlfCivilProcedure41(17)anda 5'
                                                         lotit'
                                                              )n lbrSanctions..
                                                                              '
                                                                              1.
                                                                               t'C.
                                                                                  17N'o.67.ln
itsJune 11,2019
              .M' emerandttm Opinion,the Courtgranted Defendants'M
                                                                 ' otion to Disnliss and

N
',
 '
 lotion fbrSanctions.I'7
                       ..
                        C F N o.80.'I-heC'oul-tfbund thatPlaintif'
                                                                 fkçhasfloated clainlsofdubiotts

veracity,ha.sheld back docu-
                           m ents,and hasgiven dodgy responsesto criticalinquiriesNvhen ithas

suited hilu to do so''and thathissuitappeal-ed to itbe littlen'
                                                              torttthan a classicntlisancesuit--'h1.

'FheCeurtthen directed IAefendantsto t-ile aN
                                            ''lotion forAtttàrrieys'Feesand Costswithin 14 days.

1d.Sinee then,both partieshavel'ileda nunnberof'pleadings.

                                         Il-    A N ALY SIS

       UndertheFairDebtCollection and PracticesAct,k:()n afinding by thecourtthatan action

tm derthissection Nvasbroughtin bad faithand tbrthepurposeofharassment,thecourtm ayaward

to      defendant attorney''s fees reasonable in relation to the work expended and costs.''

15IJ.S.C.116'
            t
            .
            )2k(a)(3).$k'
                        1'hemostusefulstartingpeintfbrdetel
                                                          vniningthearnountofareasonable
fee isthe nun-tberofhoursreasonableexpended on the litigation n'
                                                               lultiplied l
                                                                          ny a reasona
                                                                                     .b1e hourly

      l'
       Iensley v. E
                  *ckt?r/klr/, 46l U .S.4
                                        z24.433 (1983.
                                                     ),also known as the -blodestar'-l'
                                                                                      nethl-
                                                                                           pd,

Pennvylvania 1.
              :./lt.
                   ?/tzux
                        '
                        lz-t'
                            :
                            ?l,
                              .al1e;'t-
                              '       '>//jzt:
                                             a/o''Council#pr Clean z.ljz-,478 U.S.546,565 (1986)
tholding thatthelodestaram ountis*ûtheproductofreasonablehourstilnesareasonablerate''and
the notion that the lodestat
                           r f'
                              ig.ure ikrepresents a reasonable fee is w holly consistent w ith the

rationalebehindtheusual'
                       l
                       ke-shiftingstatutef'l-
       'Fhe Districtof5laorland setsftarth guidelinesregarding htàurll'ratesthatz-narl'
                                                                                      o-,xrl''
                                                                                             lthe
debate chvezthe range Ofa reasonable hourly rate in many cases.''I-.
                                                                   A R A ppendix B,See :?.
                                                                                         ?.s,
                                                                                            t?

llizirslon v.Prinix?Gf
                     dfarq
                         gc'
                           ,$'l-.
                                '
                                ount),
                                     .
                                     '
                                     ,2()12 NV1-599
                                                  .545l,at*2 (D-N
                                                                'z
                                                                 ld.N
                                                                    'ov.28,2()1.2)(;tIn the
          Case 8:16-cv-03697-PJM Document 94 Filed 02/14/20 Page 6 of 8



DistrictofNlaryland,adistrictjudge'sdetelnnination isalsoguided by'Appendix13totheCourt's
LoealRules,w'hich setsoutnon-binding guidelinesregarding hourly rates.'').
       Defttndants originally asked l'
                                     m '$17,8.
                                             38.68 in atttlrneys'fees:
                                                                     '
                                                                     1
                                                                     ..nd costs,latezagnended to

$1Q
  .
  ),7t
     .
     )5.68,tt)accountforthe additionaltime spent filing responses to Plaintiff'slnostrecent

motions-Defendantsseelkreirnbursementfor72.5hoursofworkbytwo(2)attorneysandone(l)
paralegal.A partnerwho hasbeen praeticing for39.years,Ronald S.Ctm tttr,lè-
                                                                          'squire,perlbnued

2.7 houl'
        s ofwork on thiscase and an associate who hasbeen practicing tbr6 years,Bradley *1'.

Canter,Esquire,pertbnned 67-0 hoursofwork on thiscase.ParalegalN
                                                               '/lonica 1è
                                                                         ).lwun perlbnned

2.8 hoursof work on this case.Defendantssetforth the ratesused to caleulate this tsgure and

providedtheCeul'
               tAvith timesheetsthatdescribethehoursthatwere spenton eachtask.'Fherates

chargedby Defendantsallfkz
                         .11Nvithin therangeofratessetfbrth in -
                                                               zlppendix B oftheIwocalRules.

       On October 15,2()19
                         .,Ilefendantssupplelnented theirslotion 01-
                                                                   1accountofthe additional

time spentresponding to Plaintift-'smorerecentmotions.Defendantsstate thatA ssociateBradley

C-anterspentatotalof6.5 hoursrcviewingand respondingto Plaintiffsthreemotions.Atdefense

counsel'shourly rates,thiswouldtotal$1,957.'
                                           Thus,thetotalrequestforattorneys'feesand costs
is$19,795.68.

       Plaintifl
               fdoesnotarguethattheratescharged by Detkndalltsorhoursspentbls'Defendants

are tmreascmable.lnstead,he argues thatthe Courtdid nottlnd thathe broughtthe ktase in bacl

l'
 lzith,and thatntltalltim e Defendantsspentw as uzasted even ifhe wusacting in bad t'
                                                                                    )
                                                                                    aith.l'le also

suggests thatDefendants incurred feesand eostsofonly a tiactioriof$2,059.I'inally,Plaintiff

arguesthathiswea
               'k-financia)conditionm eamsthatheisunabtetopay thefullalnountofattonheys'

lkes and costs,and
                 . that,in any event,he has been suffsciently deterred gom pursuing such

litigation in the future.
            Case 8:16-cv-03697-PJM Document 94 Filed 02/14/20 Page 7 of 8



          SonAe inAportam clarifcationsare in order.The Courthas clearly tbund aud aftltn'
                                                                                         nsonce

again thatPlaintitl'sactionsthroughoutthis suithave been in bad fàith,declaring thisa Qtclassic

nttisanee suit''in xvhich Plaintil'
                                  fhaslwlloated clainns0fdubiousveracity.f'EC17N''t).80.zttûe.
                                                                                             rthe

Coul-tordered Plaintiffto tslean afficlavitestablishingthatthecasewasbroughtingood faith,his

alxdavitclaimed thathis mm -attorney brother'l-holnasA tston had notspoken to him aboutthis

case am'
       l that he prim arily used PAC ER an.
                                          d the N ationalConsum er Law Cttnter to l'
                                                                                   T
                                                                                   ind drat'
                                                                                           t

pleadingsand m otions---clainn.
                              sthatwere latercontradicted by Thom asA lston.Regartlless,the

Courthasalready granted Defbndants'5
                                   ,zlotitln foi-Sanctions.Theonly remaining questiollishow

m uch to award.

          Because the rates charged b)rthe Defendants fbu11within the range of rates setfbl-th in

A ppendix 1) of the fJ.
                      ourt's LoealRules,the Court finds the rates charged to be l'easonable.The

Cou'
   rtalso tsndsthat,givellthemultiplevexatiouspleadingsl'
                                                        qled by Plaintiff,the7
                                                                             .2.5hoursspent

on thiscase by t'
                lefknse counsel,as detailed in the tim e sheets,are also reasonable.Finally,the

(.
 -ou14 linds the additional6.5 hours spent responding to Plaintiff s m ost recent m otitlns Lc'be

reasonable.M/hilePlaintiffargues thatonly time spenton certain tasksshould becounted,thefee

statute clearly states the tl'
                             -ot.
                                i14 '
                                    fnay award tiattorney's fees reasonable in relation to the u'ork

expended and costs-''15 IIJ-S.C.
                               1-t
                                 S,169211.

          Plaintiff clailns thathe is unable to pay the attorneys'tkes and costs because of his

llrecalious tinancialsittuttion.Butabili'
      -
                                        ty to pay is nota tàctortlnder 15 LJ-S.C.k
                                                                                 '
                                                                                 - 16C
                                                                                     .
                                                                                     )2k(a)(3)p

Avhich is a fee shit-
                    ting stattzte.See Shlikas v,Sallie -V&c?,fz?c.,20 11 NVlw 5825660,at *1 (1.
                                                                                              ')-w
                                                                                                 51d.

Nov.1tà
      ',2()l1).lk'
                 iN-en so,the Courtin itsdiscretion willreduce therequesto.
                                                                          fIlcfendantsby 2504,
          Case 8:16-cv-03697-PJM Document 94 Filed 02/14/20 Page 8 of 8



         Aecordirigly,the CottrtG RAN.TS IN PART AN
                                                  'D '
                                                     D EN IES 1N
                                                               ' PAR.
                                                                    T Defendants-                                        .




5
:'
 ltltl
     't7n fory.
              ltttlrneys'l'eesand Costsand awardsDefendants$14.846.76 in attom eys'feesantl
cOStS-

         'l-he CourtwrillI)'
                           FN Y a1l('
                           .        ftherofPltl1
                                               '.
                                                ntiff'
                                                     espenk'
                                                           l1
                                                            -ng '
                                                                lnotioris sinctttheirsubstance has

all-eadv btten atltlressud in the C.
                                   ourt'sprevious5'
                                                  lennol-andtttu Opin-
                                                                     ions-

                                       111-   CO NCLUSION
         Delkndants'A
                    'zfotion forAttorneys' F-etts is G'RAN
                                                         'TE D IN PART ANl) DEN
                                                                              'IED IN                      .




PART,'
     Plai'
         nti.tr s N
                  .zlotion f'
                            tu-Relief '
                                      t
                                      -tonl Judg.n'
                                                  lentis DEN
                                                           '117:1).Plaintir
                                                                          ff s N
                                                                               'z
                                                                                lotion to File a
                                                                                '                  .




Surreply is I)#.)NI'
                 . .
                   Fzl'1,and Plaintifl's 5z
                                          lotit-
                                               ln for the Courtto lAl-der Ilelkndants'Nzlotion fo'
                                                     .                                           l-

Attorney Fttesto '
                 l'll
                    ave 'rhe.SanAttEffectunderl-
                                               e'etleralRule 01-Appellate Procecl
                                                                                ure4(a)
                                                                                      '(4)asa  .




'l
 '
 .'inlell'A
 a        ''fotion LlnderR.
                       .  ule5t
                              .
                              )isIàIN
                                    SN.IED.

         A separate OrderwillISSUE kmd thecasewillbe C IXf3SE f1.                                      .




February 14,2020




                                                                                   .       1
                                                                           .
                                                                        .'N.
                                                                                   .
                                                                                 ...       i
                                                                                           .
                                                                       ..      .''         (                                                   .'..
                                                                 k$ ..'                   :                    .                      ..ox-'
                                                                i?             .w.'-'%'.:(.
                                                                                          .... .. ... 1 q*%    3.-..-'#'.sç''..x.x'
                                                             % .k;   .....
                                                                         .'''''-      :: :
                                                                                              tk'''1:,.'* '
                                                                                             /)
                                                                                                          )
                                                                                                          t....
                                                     N.        '1
                                                                .                     :
                                                                                      .
                                                                                                            '
                                                                                                            .'
                                                                                       .
                                                         ..
                                                         .
                                                                              ç       t
                                                                                            j%
                                                                                             .,,
                                                                                               j
                                                                'x.x
                                                                  x':xsxxw-''.P.
                                                                        '      F.
                                                                                JT F.
                                                                                    Q #J*.5
                                                                                   ...    :j #
                                                                                          .    -
                                                                                               2N
                                                                                                K.
                                                                                                 Y;'j 'F.4               .

                                                              t:
                                                               ,:7
                                                                 *ïq
                                                                   'N'   17 Q            t'
                                                                                          I'ï1Q''j>'
                                                                                                   l:1'
                                                                                                      fM,r '
                                                                                                           1'1''
                                                                                                               T14/N'




                                                t
                                                q
                                                t
                                                '
                                                jg
